Case 1:20-cv-00041-DKW-RT Document 45 Filed 04/29/20 Page 1 of 3               PageID #: 306



  JACKSON LEWIS P.C., ALC
  ANDREW L. PEPPER               5141-0
  1088 Bishop Street, Suite 4100
  Honolulu, Ill 96813
  Telephone:        (808) 526-0404
  Facsimile:        (808) 744-7972
  Email:            Andrew.Pepper@JacksonLewis.com

  Attorney for Defendants
  ALTRES HEADQUARTERS and
  BRANDY LNU (AKA "BRANDY SIMPLICITY'')

                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAI'I

  CRAIG S. LYONS,                              CN NO.: 20-00041 DKW RT

                       Plaintiff,
                                               STIPULATION FOR DISMISSAL
        vs.                                    WITH PREJUDICE OF ALL
                                               CLAIMS AGAINST DEFENDANT
  LYNDA DEC; SHARON                            ALTRES HEADQUARTERS AND
  LOANDO-MONRO; BRANDY;                        DEFENDANT BRANDY LNU (AKA
  RICK PAULINO; ALTRES                         "BRANDY SIMPLICITY")
  HEADQUARTERS,                                [Rule 41(a)(l)(A)(ii)]

               Defendants.
                                               Trial Date: None set.

    STIPULATION FOR DISMISSAL WITH PRE.JUDICE OF ALL CLAIMS
   AGAINST DEFENDANT HEADQUARTERS AND DEFENDANT BRANDY
                 LNU (AKA "BRANDY SIMPLICITY")

        IT IS HEREBY STIPULATED, by and between all parties who have

  appeared in this action, through themselves, pro se, or their respective counsel of

  record, and so ordered by the Court, that pursuant to Rule 4 l(a)(l )(A)(ii) of the

  Federal Rules of Civil Procedure and LR41.1 (e), all claims by Plaintiff Craig S.
Case 1:20-cv-00041-DKW-RT Document 45 Filed 04/29/20 Page 2 of 3              PageID #: 307



   Lyons against Defendant ALTRES, Inc. and ALTRES Staffing, Inc. (incorrectly

   identified in the caption collectively as "ALTRES Headquarters") and Defendant

   Brandy LNU (aka "Brandy Simplicity") are hereby dismissed with prejudice.

   Each party shall bear his, her, or its own attorneys' fees and costs.

                All claims by Plaintiff Craig S. Lyons against Defendant Lynda Dec,

  Defendant Sharon Loando-Monro, and Defendant Rick Paulino remain.

                This stipulation does not affect any matters between Plaintiff Craig S.

  Lyons and Defendant Lynda Dec, Defendant Sharon Loando-Monro, and

  Defendant Rick Paulino.

               All parties that have appeared have signed this Stipulation.

               DATED:        Honolulu, Hawaii, April_, 2020.




                                                 er.~<~onsA ~cznA
                                                 Craig S. L
                                                 Plaintiff


                                                 Isl Amanda M. Jones
                                                 Amanda M. Jones, Esq.
                                                 Nathaniel Dang, Esq.
                                                 Attorneys for Defendants
                                                 Lynda Dec and Sharon Loando-
                                                 Monro

                                             2

  Craig S. Lyons v. Lynda Dec, et. al.; 20-00041 DKW RT; STIPULAT ION FOR
  DISMISSA L WITH PREJUDIC E OF ALL CLAIMS AGAINST
  DEFENDA NT HEADQUA RTERS AND DEFENDA NT BRANDY LNU
  (AKA "BRANDY SIMPLICIT Y")
Case 1:20-cv-00041-DKW-RT Document 45 Filed 04/29/20 Page 3 of 3     PageID #: 308




                                              IslAndrew L. Pepper
                                              ANDREW L. PEPPER
                                              Attorney for Defendants
                                              ALTRES Headquarters and Brandy
                                              LNU (aka "Brandy Simplicity")
    DATED: APRIL 29, 2020 at Honolulu, Hawai'i.

   APPROVED AS TO FORM:
      /s/ Derrick K. Watson
   DERRICK K. WATSON
   UNITED STATES DISTRICT JUDGE
  4831-7806-0730, v. 1




                                         3

 Craig S. Lyons v. Lynda Dec, et. al.; 20-00041 DKW RT; STIPULATION FOR
 DISMISSAL WITH PREJUD ICE OF ALL CLAIMS AGAINST
 DEFEND ANTHEA DQUAR TERSAN DDEFEN DANTBR ANDYLN U
 (AKA "BRANDY SIMPLIC ITY")
